                                                                 Filed 4/24/2020
20-05027-rbk Doc#53-2 Filed 08/24/20 Entered 08/24/20 16:26:19 Exhibit  B - Order9:53 AM
                                                                 Lindsey Smith, District Clerk
                  Setting Hearing for May 6 2020 Pg 1 of 1       Panola County, Texas
                                                                             By: April Ham,
                                                                             Deputy Clerk
                                                                             2019-355
                                    Cause No. 2019-355

  Bigfoot Energy Services, LLC,              §                       In the District Court
                Plaintiff,                   §
                                             §
  v.                                         §
                                             §
  Black Duck Properties, LLC, KrisJenn       §                   of Panola County, Texas
  Ranch, LLC, KrisJenn Ranch, LLC, a         §
  Texas Limited Liability Company–Series     §
  Uvalde Ranch, and DMA Properties,          §
  Inc.,                                      §
                Defendants.                  §                      123rd Judicial District


  DMA Properties, Inc.,                      §                       In the District Court
                Cross-Plaintiff,             §
                                             §
  v.                                         §
                                             §
  Black Duck Properties, LLC, KrisJenn       §                   of Panola County, Texas
  Ranch, LLC, and KrisJenn Ranch, LLC,       §
  a Texas Limited Liability Company–         §
  Series Uvalde Ranch,                       §
                Cross-Defendants.            §                      123rd Judicial District


            ORDER SETTING MOTION FOR PARTIAL SUMMARY JUDGMENT FOR HEARING

          Cross-Plaintiff and Defendant DMA Properties, Inc.’s motion for partial

   summary judgment filed April 7, 2020 is hereby set for hearing on Wednesday, May 6,

   2020 at 2 P.M. via Zoom Video Conferencing. The Meeting ID for the hearing is 982 0831

   7171 and the password is 265336. The hearing via Zoom Video Conference can be

   accessed using the following URL address: https://txcourts.zoom.us/j/98208317171.
                            23
          SIGNED this the ___________ day of April 2020.


                                                      _______________________
                                                      PRESIDING JUDGE
